DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-6, 8, 13, 15 and 30-43 are pending. Claims 7, 9-12, 14, and 16-29 are cancelled. Claims 8, 15, 31, 39-42 are withdrawn as being drawn to a nonelected species. Therefore, Claims 1, 3-6, 13, 30, 32-38 and 43 are presented for examination.

It is noted that Applicant elected with traverse Group I (method for treating coronaviridae infection), SARS-CoV-2 as the coronaviridae species, 0.5mg/kg as the dosage, subject has coronaviridae infection, and sterile injectable composition in the reply filed on 11/17/2020. 

Priority
This application claims priority benefit of U.S. Provisional Patent Application5 Serial No. 62/970,087, filed February 4, 2020, U.S. Provisional Patent Application Serial No. 62/987,846, filed March 10, 2020, and U.S. Provisional Patent Application Serial No. 63/009,972, filed April 14, 2020.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/23/2021 and 12/22/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


New rejection, necessitated by amendment - Claim(s) 1, 3-6, 13, 30 and 43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cavins et al. (“Initial toxicity study of sangivamycin (NSC-65346).” Cancer Chemother Rep. (1967 Aug);51(4):197-200).

Claimed invention
The claims are drawn to a method for preventing Coronaviridae virus replication (Claim 1) or preventing the emergence of a drug-resistant strain of SARS-CoV-2 (Claim 30) or inhibiting an RNA-dependent RNA polymerase of SARS-CoV-2 (Claim 15) in a subject infected or at risk of being infected with the virus, comprising administering to a pharmaceutical composition comprising about 0.5-10 mg/kg sangivamycin of the body mass of the subject.

Claim interpretation
The claimed invention only requires the administration of sangivamycin to a subject in the amounts claimed because the claims are drawn to preventing viral replication or drug-resistant strains or inhibiting an RNA-dependent RNA polymerase of COVID-19 in a subject at risk of being infected. The general public is well-known to be at risk of SARS-CoV-2 (COVID-19) infection and the claimed prevention and inhibition are accomplished by administering the claimed amount of sangivamycin. Thus, the administration of the claimed amount of sangivamycin to any subject for any reason would meet the claimed method of prevention of infection for those at risk of infection.

Prior art
Cavins concerns a Phase I study and teaches the administration of I.V. injection of sangivamycin at varying doses to patients, including 0.93 mg/kg, 1.24 mg/kg, 0.73 mg/kg, 0.54 mg/kg, 2.83 mg/kg, and other doses. See Table 1 at pp. 198-199. The mere administration of these doses to patients would inherently prevent or inhibit features of SARS-CoV or SARS-CoV-2 that causes COVID-19 from occurring in a subject at risk of SARS-CoV or SARS-CoV-2 infection. 

Claim 3 and Claim 5 limit Claim 1, wherein the Coronaviridae virus is SARS-CoV-2 or SARS-CoV, respectively. Claim 4 limits Claim 3, wherein SARS-CoV-2 is the causal agent of coronavirus disease 2019 (COVID-19). Claim 6 limits Claim 1, wherein the subject is a human or animal. Cavins teaches Phase I trial and administration of the claimed amounts of sangivamycin to patients, i.e., human. 

Claim 43 limits Claim 1, wherein the pharmaceutical composition is in the form of a sterile injectable composition. Cavins teaches I.V. administration of sangivamycin. See Table 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.  	New rejection, necessitated by amendment - Claims 1, 3-6, 13, 30, 32-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavins et al. (“Initial toxicity study of sangivamycin (NSC-65346).” Cancer Chemother Rep. (1967 Aug);51(4):197-200) in view of Bhat et al. (US 7125855 B2).

Claimed invention
Claims 32-38 recites the amount of sangivamycin present in the formulation such as about 25-50 mg or about 50-150 mg.

Prior art 
Claims 1, 3-6, 13, 30 and 43 are met by Cavins alone as outlined above. However, Cavins does not expressly teach the amount of sangivamycin present in the formulation as recited in Claims 32-38 such as about 25-50 mg or about 50-150 mg.
However, it was known that nucleoside derivatives such as sangivamycin are provided in therapeutic compositions in amounts within the range of 1-1000 mg. For example, Bhat teaches antiviral nucleosides (see title) can be provided in amounts in the range of 1-1000 mg including specified amounts such as 1 mg, 25 mg, 50 mg, 100 mg, 150 mg, 250 mg, etc. See col. 34:~42-45. Sangivamycin is among the list of examples of nucleoside derivatives encompassed by the invention (see col. 78, top). The nucleoside derivative can be formulated for oral, intravenous, topical administration (see col. 33:~11,~27). Accordingly, one of ordinary skill in the art would have found it obvious to incorporate sangivamycin in an oral, intravenous, or topical pharmaceutical composition at amounts ranging from 1-1000 mg, including the specific amounts disclosed (e.g., 1 mg, 25 mg, 50 mg, 100 mg, 150 mg, 250 mg, etc.) because Bhat teaches that these amounts can be incorporated in oral compositions.

NOTE: the following rejections (B. and C.) were previously made before Applicant’s amendment to broaden the patient population to include “preventing” claimed viral activity in any one who is “at risk” for infection. The rejections are maintained and applied in the case where the claims are interpreted as reading on inhibiting the claimed viral activity in those who are actually infected with SARS-CoV or SARS-CoV-2.

B.	Rejection maintained - Claims 1, 5-6, 32-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isis Pharmaceuticals, Inc. (WO 2005/020885) in view of Ji et al. (“SARS-CoV proteins decrease levels and activity of human ENaC via activation of distinct PKC isoforms.” Am J Physiol Lung Mol Cell Physiol; 296:L372-L383, 2009) and Kučić et al. (“Inhibition of protein kinases C prevents murine cytomegalovirus replication.” Journal of General Virology (2005); Volume 86, Issue 8:2153–2161).

Claimed invention
The claims are drawn to a method for reducing Coronaviridae virus replication (Claim 1) in a subject infected with the virus comprising administering an effective amount of sangivamycin or a HCl salt thereof, wherein the effective amount is from about 0.5 mg/kg to about 10 mg/kg of the body mass of the subject.

Prior art
The Isis reference teaches treatment of SARS-CoV (i.e., coronavirus) infection – which includes interfering with replication (see p. 7:27-29) –  by administering a nucleoside including sangivamycin, which is explicitly disclosed as compound structure 215 in the Table at page 153. The coronavirus is an RNA virus (see p. 1:21,27) having genes comprising S, E, M, and N. See p. 2:3-8; p. 63:30. Isis teaches interfering with one or more of S, E, M or N to interfere with viral propagation. See p. 64:1-8. Regarding the limitation, wherein the effective amount is from about 0.5 mg/kg to about 10 mg/kg of the body mass of the subject, Isis teaches amounts of active compound including 1.2 and 12 mg/kg (see p. 87:15) and 10 mg/kg (see p. 122:3).

While the Isis reference suggests interfering with S, E, M or N and mentions sangivamycin among a list of suitable agents for treating SARS-CoV coronavirus infection, it does not teach its use for treating coronavirus infection with sangivamycin with enough specificity to anticipate the claimed invention.

However, it was already taught in the prior art that 1) inhibiting PKC or inhibiting viral proteins that activate PKC was described in the prior art as a tactic to use to reduce the pathological outcomes seen in patients with SARS-CoV infection and 2) sangivamycin is an inhibitor of PKC and a known antiviral agent. 

The Ji reference concerns proteins of the virus, SARS-CoV, and their deleterious effects in infected patients.  Ji provided a study using coronavirus RNA that shows that coronavirus pathology is facilitated via PKC activation. See ‘Discussion’ at p. L379 and L381. SARS-CoV E protein activates PKC-delta. See Ji p. L379, right col. Ji concluded that inhibition of PKC may be useful for ameliorating coronavirus infection. SARS-CoV was used as the coronavirus in the study. See Id. Ji also suggests therapies aimed at neutralizing S and E proteins to minimize pathology, specifically alveolar edema, in SARS-infected patients. See p. L381.
 
Sangivamycin is known as a potent inhibitor of PKC. See Kučić p. 86, left col. The Kučić reference teaches the use of the PKC inhibiting properties of sangivamycin for providing antiviral efficacy. See abstract. The virus used is cytomegalovirus (CMV). See title.

One of ordinary skill in the art would have found it obvious to use sangivamycin in the treatment of a patient infected with SARS-CoV because sangivamycin inhibits PKC (Kučić) and PKC inhibition is disclosed as a method for ameliorating coronavirus infection (Ji). Thus, even though Isis enumerated sangivamycin amongst a lengthy list of active agents for treating SARS-CoV, the skilled artisan would have chosen it to treat SARS-CoV because it possesses PKC inhibitory activity that provides antiviral efficacy and because said PKC inhibition is suggested by others for SARS-CoV infection.

Regarding Claim 5, wherein the Coronaviridae infection is caused by a Coronaviridae virus Severe Acute Respiratory Syndrome-related coronavirus (SARS-CoV).  Isis and Ji both teach SARS-CoV.

Regarding Claim 6. The method according to Claim 1, wherein the subject is a human or animal.  Isis teaches treating mammals. See Claim 1.

Claims 32-38 recite various amounts of sangivamycin that is present in the composition that is administered to the patient. First, it is noted that Isis teaches the nucleoside (e.g., sangivamycin) present in compositions at 77.44 mg and 124 mg. See p.119-120. Additionally, it is clear from Isis that the amount of nucleoside is administered at dose amounts provided as mg/kg weight of subject, i.e., a dose that is based on the weight of the individual. Therefore, one of ordinary skill in the art would have found it obvious to provide compositions with varying concentrations of nucleoside in order to accommodate the dose amount provided to the patient. The artisan would have understood that the patient’s mass would affect the amount of a given composition provided to the patient.

Regarding Claim 43, wherein sterile injectable composition is required. Isis teaches sterile solution can be administered intravenously. 

Response to arguments 
Applicant argues at p. 11 that Isis fails to report any experiment that assesses the biological activity of sangivamycin or any other compound listed in Table 1 of Isis. Applicant also argues that none of the compounds Isis identified as suitable for treating SARS-CoV infections were shown in an assay demonstrating activity. This is not persuasive because Isis explicitly identifies sangivamycin among a list of nucleosides suitable for treating SARS-CoV infection, including inhibition of replication. Taken in view of the teachings that SARS-CoV infection is facilitated by PKC activation and teachings of ameliorating SARS-CoV infection by targeting PKC for inhibition (Ji), the skilled artisan would have found it obvious to treat SARS-CoV infection with an agent that inhibits PKC such as sangivamycin (Kučić).
Applicant argues (p. 12) that, even though the prior art may suggest ameliorating the adverse pulmonary effects of sangivamycin, the prior art does not disclose that sangivamycin inhibits viral replication. This is not persuasive because the inhibition of viral replication by sangivamycin is an intrinsic outcome of upon the administration of the claimed amounts of sangivamycin to those infected with SARS-CoV as the same active agent is provided in effective amounts to the same patient population as claimed.
Applicant attacks Kučić as concerning a different virus, i.e., cytomegalovirus, and not a coronavirus. Applicant further asserts that one of ordinary skill in the art would not combine the teachings of Kučić with Isis to arrive at the claimed invention because Isis refers to SARS-CoV S, E, M and N genes and Ji refers to coronavirus pathology being facilitated by PKC activation by S and E proteins. This is not persuasive because Ji further states that ameliorating the pathology of SARS-CoV includes imparting inhibition to PKC. One of ordinary skill in the art would thus seek to utilize a known antiviral agent possessing PKC inhibitory activity. Kučić teaches sangivamycin possesses antiviral activity by imparting PKC inhibition. Thus, one of ordinary skill in the art have reasonably used sangivamycin to inhibit PKC activation in SARS-CoV-infected patients.
	
C.	Rejection maintained - Claims 1, 3-6, 13, 30, 32-38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isis Pharmaceuticals, Inc. (WO 2005/020885) in view of Ji et al. (“SARS-CoV proteins decrease levels and activity of human ENaC via activation of distinct PKC isoforms.” Am J Physiol Lung Mol Cell Physiol; 296:L372-L383, 2009) and Kučić et al. (“Inhibition of protein kinases C prevents murine cytomegalovirus replication.” Journal of General Virology (2005); Volume 86, Issue 8:2153–2161), as applied to Claims 1, 5-6, 32-38 and 43, taken in further view of Corman et al. (“Detection of 2019 novel coronavirus (2019-nCoV) by real-time RT-PCR.” Eurosurveillance, 25, 2000045 (2020), https://doi.org/10.2807/1560-7917.ES.2020.25.3.2000045).

Claimed invention
Claims 3 and 4 narrows the Coronaviridae of Claim 1 to SARS-Cov2 and the infection to COVID-19.
Independent Claims 13 and 30 are drawn to inhibiting RNA-dependent RNA polymerase of SARS-CoV2 (Claim 13) and preventing the emergence of a drug-resistant strain of SARS-CoV (Claim 30), comprising administering to a SARS-CoV2 patient an effective amount of a composition containing sangivamycin.

Interpretation
The limitations “inhibiting RNA-dependent RNA polymerase” and “preventing the emergence of a drug-resistant strain” are considered to be intrinsic features resulting from administration of sangivamycin for treating coronavirus infection because the same drug is administered to the same patient population. The claimed features are functions of the compound that is administered to the patient. Thus, the prior art need not recognize these features if it suggests administration of sangivamycin to COVID19 patients infected with SARS-CoV2.

Prior art
Isis, Ji and Kučić suggests treating coronavirus infection caused by SARS-CoV by inhibiting PKC with sangivamycin at disclosed amounts of 1.2 mg/kg, 10 mg/kg and 12 mg/kg. Their combination does not expressly teach SARS-CoV2 or COVID-19 infection. However, SARS-CoV and SARS-CoV-2 both possess protein E and protein E is known to exacerbate pathology of SARS infection by activating PKC. For example, SARS-CoV E protein activates PKC-delta (see Ji, p. L379, right col.) and PKC activation facilitates coronavirus pathology. See ‘Discussion’ at p. L379 and L381. Ji suggests therapies aimed at neutralizing E protein (see p. 379, right col.) and also suggests therapies aimed at inhibiting PKC (see p. 380) for ameliorating coronavirus infection. These prior art teachings are illustrated in the diagram below:
[AltContent: textbox (TREATMENT SUGGESTION
Neutralize 	      		inhibit 				ameliorate
Virus E Protein  	 [Wingdings font/0xE0]       PKC (sangivamycin)	[Wingdings font/0xE0]         SARS infection)][AltContent: textbox (DISEASE
SARS-CoV infection		activates			facilitates
Virus E Protein 	[Wingdings font/0xE0] 	PKC			[Wingdings font/0xE0]	SARS infection)]

SARS-CoV-2 is closely related to SARS-CoV and also possesses the E gene. Corman teaches that 2019-nCoV (i.e., SARS-CoV2) caused cases of pneumonia in Wuhan City (i.e., COVID19 infection). See ‘Introduction’ at p. 1. The genome sequence was disclosed as closely related to SARS-related CoV (i.e., SARS-CoV). See p.2, left column. Corman discloses that the E gene is in both SARS-CoV2 and SARS-CoV. See p. 3, Fig. 1.

Given that Isis, Ji and Kučić suggests treating SARS-CoV by inhibiting the PKC activation, which is activated by protein E, by administering sangivamycin, a PKC inhibitor, one of ordinary skill in the art would have found it obvious to treat COVID19 caused by SARS-CoV2 with sangivamycin because SARS-CoV2 have a closely related genome to SARS-CoV and include the gene for protein E (Corman) which is disclosed as facilitating pathology via activation of PKC (Ji). It would have been found obvious because the artisan would have reasonably expected that the activation of PKC by protein E would be inhibited by a PKC inhibitor like sangivamycin. 

Response to arguments
Applicant argues that the references do not suggests that sangivamycin would result in inhibition of RNA-dependent RNA polymerase or to the prevention of the emergence of a drug-resistant strain. This is not persuasive because the references suggest the administration of sangivamycin to SARS-CoV-2-infected patients. The inhibition of RNA-dependent RNA polymerase or to the prevention of the emergence of a drug-resistant strain is an intrinsic result of the administration of sangivamycin to patients infected with SARS-CoV-2.
Applicant also alleges that the invention obtains the unexpected results of inhibition of RNA-dependent RNA polymerase and to the prevention of the emergence of a drug-resistant strain. However, Applicant has not substantiated that these features are indeed unexpected. The is no evidence provided that shows that inhibition of RNA-dependent RNA polymerase and to the prevention of the emergence of a drug-resistant strain were unexpected or surprising. Thus, Applicant’s argument that the invention obtains unexpected results is not persuasive.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629            

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629